DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The after-final amendments received on 03/22/2021 have been entered, considered, and an action on the merits follows.
Applicant’s amendments have obviated the previous rejections of record, thus, placing the application in condition for allowance. The allowance of claims 1-6, 8, 9, 11, and 13 is addressed in the Office Action below.

	Allowable Subject Matter
Claims 1-6, 8, 9, 11, and 13 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 1 and 4 obvious in combination with the rest of the claimed limitations set forth in the independent claim.
Claim 1
“cutting edges of the upper metal layer and the resin layer using a cutter such that the resin layer is cut relatively more than the upper metal layer;”
and
“wherein a height defined from a lower end of the bent portion to the bent point of the folded portion of the lower metal layer is greater than a thickness of the upper metal layer and the resin layer.”

Claim 4
“cutting edges of the upper metal layer and the resin layer using a cutter;”
and
“wherein a height defined from a lower end of the bent portion to the bent point of the folded portion of the lower metal layer is greater than a thickness of the upper metal layer and the resin layer.”

The following closest prior arts fall short for the following reasons:
Muir (US 20170225428 A1) fails to teach a vertical hem flange (figure 9), thus Muir alone fails to teach the aforementioned claimed limitation. Muir in view of Jones et al. (hereinafter Jones; US RE45479 E, figure 2) also fails to teach a height the upward bent portion of the lower metal layer is greater than a combined thickness of the upper metal layer and the resin layer, because Muir does not provide enough lower metal layer material overhang to achieve the claimed imitation when modified by Jones.
Jones et al. (US 20010032484 A1) discloses a composite material having lower and upper metal layers, and a resin layer (figure 4). Jones et al. teaches away from cutting the resin layer for eliminating undesired waste (paragraph 0003), where Jones et al. teaches injecting the resin layer in the form of foam between the metal layers (paragraph 0018).
Carsley et al. (US 20090229335 A1) discloses a composite material, the upper layer being hemmed and bent upwardly. Carsley et al. does not discloses a resin layer.
Herring et al. (US 20040163771 A1) discloses a composite material having upper and lower metal layers and a resin layer. Herring et al. does not disclose cutting the resin layer and bending the lower metal layer upwardly


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAA/Examiner, Art Unit 3725   
/TERESA M EKIERT/Primary Examiner, Art Unit 3725